Citation Nr: 1740146	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  17-02 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for vertigo, to include Meniere's syndrome, to include as secondary to service-connected bilateral hearing loss or tinnitus.


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1956 to March 1957, and February 1959 to February 1960.

This appeal is before the Board of Veterans' Appeals (Board) from a May 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied service connection for vertigo.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For the reasons set forth below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Remand is required to obtain a VA addendum opinion to fully address the etiology of the Veteran's claimed vertigo.

In his October 2014 claim, the Veteran reported that his vertigo had "always been a problem," but indicated that the etiology was unclear.  He specifically mentioned blood pressure problems, fluid buildup in his ears, and pressure in his ears from nerve damage; but stated that all his doctors could do was prescribe medication without confirming etiology.

The October 2016 VA examination report includes an opinion regarding the etiology of the Veteran's claimed vertigo.  However, the VA examiner only provided a secondary service connection opinion, addressing a possible relationship with the Veteran's service-connected bilateral sensorineural hearing loss and tinnitus.  Although he diagnosed the Veteran with vertigo with an onset in 1957, and specifically noted current symptoms including vertigo of Meniere's syndrome, the examiner did not address whether the current diagnosis of Meniere's syndrome or vertigo is related to the Veteran's reports of in-service vertigo.  Additionally, he did not address the Veteran's statements of having intermittent vertigo since service, as early as 1957.  As such, an addendum opinion must be obtained as the October 2016 VA examiner did not sufficiently address direct service connection and the Veteran's lay statements regarding the persistent symptoms of vertigo.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum medical opinion from the October 2016 VA examiner, if available, to determine the nature and etiology of the Veteran's claimed vertigo, to include his Meniere's syndrome.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.  A VA examination may be obtained if deemed necessary.

Although a complete review of the record is imperative, attention is called to the following:

*The July 1956, March 1957, February 1959, and February 1960 in-service examinations reflecting the Veteran's denial of dizziness and normal clinical evaluations of the ears.

*A May 2003 VA treatment record noting the Veteran's history of past positional vertigo.

*A private September 2007 treatment record reflecting the Veteran's complaints of dizziness for three weeks, which became worse the more sleep he got, and his history of dizzy spells.

*A December 2010 VA examination report reflecting that the Veteran was exposed to 105 mm Howitzer fire in 1957, and had felt some imbalance about four times a year since that time.

*A January 2011 VA audiology consultation report reflecting intermittent vertigo since the 1960s, as well as reports of some noise exposure and some pressure in his ears on occasion.

*An October 2014 VA audiology consultation report reflecting the Veteran's reports of occasional dizziness since service, and that he was told by an audiologist that the dizziness may be due to his blood pressure.

*An October 2014 statement, where the Veteran noted the different conditions that he was told could result in vertigo.

*An April 2015 statement where the Veteran reported vertigo, occasionally accompanied by nausea and vomiting.

*An April 2015 VA treatment record reflecting hospitalization due to vertigo.

*An August 2015 VA treatment record reflecting a diagnosis of chronic peripheral vertigo.
*The October 2016 VA examination report reflecting symptoms of Meniere's syndrome.

After reviewing the claims file in its entirety, the examiner is asked to respond to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's Meniere's syndrome and/or vertigo had its onset during service or is otherwise related to his active military service.  **In doing so, address the Veteran's lay reports of having experienced vertigo during active service, as well as having experienced continuing symptoms of vertigo since service.

A complete rationale should be provided.

2.  Readjudicate the Veteran's claim for service connection for vertigo, to include Meniere's syndrome.  If the benefit sought on appeal is not granted, the Veteran should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


